Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 31, 2020

The Court of Appeals hereby passes the following order:

A20A1521. WILLIE D. BARNETT v. PRIDGEN ENTERPRISES, INC.

      This case began as a dispossessory proceeding in magistrate court. The
magistrate court ruled that landlord Pridgen Enterprises, Inc. was entitled to a writ of
possession, and tenant Willie D. Barnett appealed to the state court. The state court
issued a writ of possession in favor of Pridgen Enterprises, and Barnett filed this
direct appeal. Pretermitting whether Barnett’s appeal is timely, we lack jurisdiction.
      Appeals from state court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage Corp.
East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Barnett’s failure to follow
the proper procedure deprives us of jurisdiction over this direct appeal, which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/31/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.